Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 1 of 24 Page ID #:13




              EXHIBIT A
                    Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 2 of 24 Page ID #:14
Electronicalf1 FILED by Superior Court of California, County of Los Angeles on 12/1 ~(!~~t.f~Sherri R. Carter, Executive Officer/Cieri( of Court, by M. Barel,Deputy Cleril

                                                                                                                                                                     SUM-100
                                                    SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                                    (SOLO PARA USO DE LA CORTE)
                                           (CITACION JUDICIAL)
       NOTICE TO DEFENDANT:
       (A VISO AL DEMANDADO):
       GARFIELD BEACH CVS, L.L.C., a California Corporation; CVS
       PHARMACY, INC., a Rhode Island Corporation; and DOES 1 through
       100
       YOU ARE BEING SUED BY PLAINTIFF:
       (LO ESTA DEMANDANDO EL DEMANCMNTE):
        ELIZABETH FREGOSO, an individual


         NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
        below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
        served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Self-Help-Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
        the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
        may be taken without further warning from the court.-
            There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonpr-0fit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
        (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
        iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informa_ci6n a
        continuaci6n.                                                                                                                     ·
           Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
        corte y hacer que se entregue una copia al demant:lante. Una carta o una 1/amada telef6nica no Jo protegen. Su respuesta por escrito tiene que estar
        en formato legal coffecto side sea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
        Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
        biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
        que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
        podra quitar su sue/do, dinero y bienes sin mas advertencia.
          Hay otros requisitos /egales. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede /Jamar a un servicio de
        remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con Jos requisitos para obtener servicios legales gratuitos de un
        programa de servicios legates sin fines de Jucro. Puede encontrar estos grupos sin fines de Jucro en el sitio web de California Legal Services,
        (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
        colegio de abogados locales. AV/SO: Por fey, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
        cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
        pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

      The name and address of the court is:                                                                            CASE NUMBER:
                                                                                                                       /Numero de/ Caso):
      (El nombre y direcci6n de la corte es):
       Los Angeles County Superior Court                                                                                 20STCV4 7496
       Stanley Mosk Courthouse, 111 N. Hill Street, Los Angeles, CA 90012
      The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
      (El nombre, la direcci6n y el numero de telefono de/ abogado de/ demandante,                       o def demandante que no tiene abogado, es):
       Paul K. Haines, Esq., Haines Law Group, APC                                                                      Telephone No.: 424-292-2350
       2155 Campus Drive, Suite 180, El Segundo, California 90245                                                       Fax No.:       424-292-235S
      DATE:           .                                                                    Clerk, by      Sherri R. Carter Executive Officer I Clerk of Cour,t Deputy
      (Fecha)             1 211112020                                                      (Secretario)                         M. Barel                      (Adjunto)
      (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
      (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                        NOTICE TO THE PERSON SERVED: You are served
        [SEAL]
                                               1.   D      as an individual defendant.
                                                    D
                                                                                                                                                           cvi ,~-prvn~
                                               2.          as the person sued under the fictitious name of (specify):

                                                        ·. Gov{ ·,td \?)etACVl CVS ; L lC . ,                                                   0\
                                               3.   c/:J   on behalf of (specify):                                                               ClIT puy{1\-h trh..
                                                    under:   rn      CCP 416.10 (corporation)                           0         CCP 416.60 (minor)
                                                             D       CCP 416.20 (defunct corporation)                   D         CCP 416.70 (conservatee)
                                                             D       CCP 416.40 (association or partnership)            D         CCP 416.90 (authorized person)

                                                             D       other (specify):
                                               4.   D      by personal delivery on (date):
                                                                                                                                                                         Pa e 1 of 1
       Form Adopted for Mandatory Use                                                                                                         Code of Civil Procedure §§ 412.20. 465
         Judicial Council of California
                                                                                   SUMMONS                                                                      www.court.info.ca.gov
         SUM-100 (Rev. July 1. 2009]                                                                                                              EXHIBIT A, PAGE 12
                     Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 3 of 24 Page ID #:15
                                                                                    20STCV47496
                                      Assigned for all purposes to: Stanley Mask Courthouse, Judicial Officer: Susan Bryant-Deason


Electronically Fl   D by Superior Court of California, County of Los Angeles on 12/11/2020 03:04 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deput Clerk

                    HAINES LAW GROUP, APC
             1      Paul K. Haines (SBN 248226)
                    phaines@haineslawgroup.c.om
             2      Sean M. Blakely (SBN 264384)
                    sblakely@haineslawgroup.com
             3      Joseph R. Holmes (SBN 312381)
                    jholmes@haineslawgroup.com
             4      2155 Campus Drive, Suite 1.80
                    El Segundo, Califomia-90245
             5      Tel: (424) 292-2350
                    Fax: (424) 292-2355
            6
                    Attorneys for Plaintiff              _
            7

             8
                                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
            9
                                                                    COUNTY OF LOS ANGELES
           10
                    ELIZABETH FREGOSO, an individual,                                             CASE NO.              20STCV4 7496
          11
                                                                                                  COMPLAINT:
          12                                              Plaintiff,
                                                                                                   (1) WRONGFUL TERMINATION IN
           13                  vs.                                                                     VIOLATION OF FAIR
                                                                                                       EMPLOYMENT AND HOUSING
          14                                                                                           ACT;
                    GARFIELD BEACH CVS, L.L.C., a California
          15        Corporation; CVS PHARMACY, INC., a Rhode                                       (2) WRONGFUL TERMINATION IN
                    Island Corporation; and DOES 1 through 100,                                        VIOLATION OF PUBLIC
           [6                                                                                          POLICY;

          17                                             Defendants.                               (3) DISABILITY DISCRIMINATION
                                                                                                       IN VIOLATION OF THE FAIR
                                                                                                       EMPLOYMENT AND HOUSING
          18                                                                                           ACT;
          19                                                                                       (4) FAILURE TO ENGAGE IN THE
                                                                                                       INTERACTIVE PROCESS IN
          20                                                                                           VIOLATION OF THE FAIR
                                                                                                       EMPLOYMENT AND HOUSING
          21                                                                                           ACT;
          22                                                                                     · (5) FAILURE TO PROVIDE
                                                                                                       REASONABLE
          23                                                                                           ACCOMMODATION IN
                                                                                                       VIOLATION OF THE FAIR
          24                                                                                           EMPLOYMENT AND HOUSING
                                                                                                       ACT;
          25
                                                                                                   (6) NEGLIGENT INFLICTION OF
          26                                                                                          "EMOTIONAL DISTRESS; and
                                                                                                   (7) BREACH OF CONTRACT
          27
                                                                                                      DEMAND FOR JURY TRIAL
          28                                                                                          UNLIMITED CIVIL CASE

                                                                                     Complaint                                                        EXHIBIT A, PAGE 13
        Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 4 of 24 Page ID #:16




  1           COMES NOW Plaintiff Elizabeth Fregoso ("Plaintiff') and hereby requests a trial by

~2     jury and complains and alleges on-information and Belief as agai9st Defendants Garfield Beach

  3    CVS, L.L.C., a California Corporation, CVS Pharmacy, Inc., a Rhode Island Corporation, and

  4    DOES 1 through 100 (collectively "Defendants"), and each of them, as follows:

  5                                             THE PARTIES

  6           1,      Plaintiff is, and at all times relevant to this action was, an individual residing in

  7    the County of Los Angeles, State of California. A~ ali times relevant to this action, Plaintiff was

  8    an employee of Defendants.

  9           2.      Plaintiff is informed and believes, and thereon alleges, that Defendants are an

 10    American retail corporation, which own and operate 6,200 pharmacy stores nationwide, and

 11    specifically in Los Angeles County, including, but not limited to, Defendant Garfield Beach

 12    CVS, L.L.C. As such, Defendants are qualified to do business and conduct business in the

 13    County of Los Angeles, and State of California within this judicial district.

 14           3.      The true names, identities and capacities, whether individual, corporate, associate

 15    or otherwise, of Defendants Does 1 through       J00   are unknown to Plaintiff at this time, who·

 16    therefore sues said defendants by such fictitious names pursuant to California Code of Civil

 17    Procedure section 474. Upon ascertaining the true and correct names, titles, capacities and/or ·

 18    identities of the defendants designated herein as a Doe, Plaintiff will amend tbis Complaint

 19    accordingly.

 20           4.      Plaintiff is informed and believes, and thereon alleges, that all of the Defendants

 21    herein, however designated, whether by real or fictitious name, were and are in some manner

 22    responsible for the events, happenings, occurrences and instrumentalities upon and about which

 23    complaint is hereinafter made.

 24           5.      Plaintiff is further informed and believes, and thereon alleges, that each of the

 25    Defendants herein, whether designated by real or fictitious names, are, and at all times relevant

 26    hereto, were, the agent, servant, employee and hireling of each of the co-Defendants and in

 27    doing the, things and acts herein alleged and compl~ined of or in failing to do that which they

· 28   should have done, were acting within the course and scope of such employment, agency and
                                                      2
                                                   Complaint                                   EXHIBIT A, PAGE 14
        Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 5 of 24 Page ID #:17




  1    hiring with the full knowledge, consent, approval and ratification of each of the other co-

  2    Defendants:

  3                                    JURISDICTION AND VENUE

  4           6.      Venue is proper in this action because Plaintiff is informed and believes and

  5    hereon alleges that at all relevant times herein, Defendants were and are doing business in Los

  6    Angeles County in the State of California. Venue is also proper because Los Angeles County is

  7    the county where Plaintiff resided and worked, and would have continued to work, but for the

  8 unlawful practices of Defendants, and each of them. ··
  9          . 7.     Subject matter in this action is properly heard in this Court, as. the action

 10    incorporates an amount in controversy as set forth in the complaint which exceeds $25,000.00.

 11           8.      At all times mentioned herein, California Government Code §§ 12900, et seq.

 12    ("California Fair Employment and Housing Act" or "FEHA"), was in full force and effect, and

 13    was binding upon Defendants.

 14           9.      Plaintiff is informed and believes, and hereon alleges, that Defendants are

 15    employers subjectto suit under the FEHA, as they are entities with more than twenty-five (25)

 16    employees doing business in the State of California. ·

 17                   On November 6, 2020, Plaintiff filed with the California Department of Fair

 18    Employment and Housing ("DFEH") a complaint charging Defendants with discrimination,

 19    retaliation, denial of a good faith interactive process, denial of reasonable accommodation, and

· 20   wrongful termination based cin Plaintiff's serious medical condition and engagement in a

21     protected activity, namely taking an approved medical leave of absence, all in violation of the

22     California Fair Employment and Housing Act (hereafter, "FEHA"). On November 6, 2020, the

23     DFEH issued to Plaintiff a Right-to-Sue letter. See Exhibit A.

24                               GENERAL FACTUAL ALLEGATIONS

25            11.     Plaintiff began working for Defendants at CVS Store #9639, located at 11940

26     Garvey Ave, El Monte CA 91732, on or about July 14, 1990. Plaintiff began her employment

27     as a Clerk and was promoted multiple times during her 28-year tenure with Defendants because

28     of her demonstrated work ethic and leadership abilities. Plaintiff eventually was promoted to the
                                                     3
                                                  Complaint                                 EXHIBIT A, PAGE 15
       Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 6 of 24 Page ID #:18




 1    position of Pharmacy Supervisor and was on the path towards receiving her Pharmacy

 2    Technician License: After 20 years at CVS store #9639, Plaintiff was transferred to store #9609

 3    located at 9920 East Garvey Ave, El Monte, CA 91733. At the time, Store #9609 was struggling

 4.   with various metrics, so Plaintiff was brought in to help improve the store since Plaintiff was an

 5    excellent employe~.

 6            12.       During her employment, Plaintiff consistently earned excellent revrews and

 7    ratings that "exceeded" expectations. Plaintiff, in her performanc·e evaluations, was consistent!)'.

 8    praised as having "outstanding merchandising skills," and being "truly an as_set..." Defendants

 9    specifically commended Plaintiff for "always looking out_ for the co~pany assets," and for
                    .                .              .
10    reacting "promptly to new tasks to complete them with a sense of urgency." As a result of

11    Plaintiffs hard work and forward thinking, she was consistently awarded merit increases and

12    was highly commended for her hard work, willingness to learn, and positive attitude.

13            13.       On or about February 10, 2018, three individuals entered Store #9609. Plaintiff

14    suspected these individuals to be potential shoplifters, and Store #9609 had issues in the past

15    with shoplifters, including a Clerk being held at gunpoint. On February 10, 2018 one of the

16    suspected shoplifters bumped into Plaintiff on her way out of the store. Plaintiff asked the

17    customer if she wanted to pay for her merchandise, but the shoplifter let go of her basket and

18    started pulling Plaintiffs hair. As Plaintiff was losing her balance, she yelled "call the cops,"

19    and one of the other shoplifters had to free Plaintiff from the assailer's grip. The assailer and the

20    other shoplifters then fled the store before the police arrived.

21            14.       On or about February 12, 2018, Plaintiff did not report to work -and sought

22    psychological and orthopedic treatment from Defendant's worker's compensation carrier for the.

23    work-related injuries she sustained on February 10, 2018. Plaintiff started having regular

24    nightmares after the incident so Plaintiffs doctor placed her off of work due to the injuries she

25    sustained. Plaintiff also filed· a claim with the Worker's Compensation Appeals Bo.ard

26    ("WCAB") due to the injuries she sustained. Plaintiff remained on approved medical leave from

27    February 2018 until October 2019, at which time she was ready to return to work for Defendant

28    at a different location. At all relevant times, Plaintiff provided Defendants with appropriate
                                                        4
                                                   Complaint                                   EXHIBIT A, PAGE 16
       Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 7 of 24 Page ID #:19




  1   medical documentation supporting her need for a medical leave of absence.

  2               15.   On or about October-23, 2019, Plaintiff settled her worker's compensation claim.

  3   On several occasions during the settlement negotiations, Defendants tried to force Plaintiff to

  4   sign -a voluntary resignation of employment, but Plaintiff refused because she was determined to

.5    return to work for CVS where she had worked for 28 years. Plaintiff was eventually able to

  6   settle her claim with the express understanding that she could return to work with Defendants at

  7   a different location. The settlement agreement specifically states: "Applicant may return to

  8   work at a different CVS location as arranged through Advice and Counsel and/or the "District

  9   Lead." Applicant may return to full time work without restrictions."

              16.       On or about November 12, 2019, Plaintiff met with Richard, a District Manager

11    for Defendants. Plaintiff believed that they were going to discuss her return to work at another

12    location. However, at this November 12, 2019 meeting, Defendants informed Plaintiff that

13    Defendants were terminating her employment. Defendants allege that Plaintiff violated

14    company policy because. she physically engaged with the shoplifter on February 10, 2018.

15    Plaintiff re~eived no discipline from the company on February 10, 2018, the actual date of the

16    incident. The first time Plaintiff was disciplined for the February 10, 2018 shoplifter incident

17    was November 12, 2019, 21 months after the incident. Defendants had work available at other

18    locations, and Plaintiff did not have any restrictions that Defendants needed to comply with in

19    order to return her to work. Moreover, the settl_ement agreement specifically provided Plaintiff

20    the opportunity to return to work with Defendants at a different location.

21            17.       As a result of the foregoing, Defendants failed to engage m a good-faith

22    interactive -process or provide Plaintiff with a reasonable accommodation. Additionally,

23    Defendants discriminated against Plaintiff because of her serious medical condition and

24    retaliated against her for taking legitimate and approved medical leave, which is a protected

25    activity.

26            18.       On or about November 6, 2020, Plaintiff exhausted her administrative remedies

-27   with the DFEH authorizing Plaintiff to bring this action under the FEHA. The DFEH closed

28    Plaintiffs case in order to allow Plaintiff to pursue her civil remedies under FEHA. A true and
                                                      5
                                                   Complaint                                 EXHIBIT A, PAGE 17
      Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 8 of 24 Page ID #:20




 1   correct copy of Plaintiffs "Right to Sue" letter issued by the DFEH is attached hereto as Exhibit

 2   A.

 3
                                         FIRST CAUSE OF ACTION
 4
                   WRONGFUL TERMINATION IN VIOLATION OF THE FEHA
 5
                                       (AGAINST ALL DEFENDANTS)
 6
             19.       Plaint_iff incorporates all prior paragraphs as though fully set forth herein.
 7
            20.        At all times herein mentioned, California Government Code, sections 12900-
 8
     12999 were in full force and effect. These statutes, known as the FEHA, make it unlawful for'an
 9
     employer in the State of California to harass, discriminate, and/or terminate an employee based
10
     upon her membership in a protected class.
11
            21.        Under the FEHA, discrimination and termination of an employee based upon
12
     disability and serious medical condition, is unlawful. See Cal. Govt. Code § 12940(a).
13
            22.        Defendants, and each of them, discriminated _against Plaintiff by terminating
14
     Plaintiff because of her serious medical condition, disability and/or perceived disability in
15
     violation of the California Fair Employment and Housing Act, California Government Code
16
     §12900, et seq.
17
            23.        On or about November 6, 2020, Plaintiff exhausted her administrative remedies
18
     with the DFEH, authorizing Plaintiff to bring this action under the FEHA. A true and correct
19
     copy of Plaintiffs "Right to Sue" letter issued by the DFEH is attached hereto as Exhibit A.
20
            24.        As a direct and proximate re~ult of Defendants' wilful, knowing and intentional
21
     discrimination against her, Plaintiff has sustained, and continues to sustain, loss of earnings and
22
     future earnings, ~nd emotional and mental distres~, anguish, embarrassment and humiliation, the
23
     full nature and extent of which are presently unknown_. to Plaintiff, who therefore, will seek
24
     leave of court to amend her complaint at such time as these damages are fully ascertained.
25
            25.        Plaintiff is informed and believes and based thereon alleges that the conduct of
26
     Defendants described above was done with malice, fraud and oppression and with conscious
27
     disregard for her rights and with the intent, design and purpose of injuring her. Defendants,
28
                                                       6
                                                    Complaint                                     EXHIBIT A, PAGE 18
      Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 9 of 24 Page ID #:21




 1   through their officers, managing agents and/or its supervisors, authorized, condoned and/or

 2   ratified the unlawful conduct of altof the other Defendants named in this action. By reason ·

 3   thereof, Plaintiff is entitled to punitive or exemplary damages from all Defendants in a sum

 4   according to proof at trial, to be ascertained by the fact finder that is sufficiently high to punish

 5   Defendants, deter them from engaging in such conduct again, and to make an example of them

 6   to others.

 7           26.     Plaintiff further requests_ attorneys' fees and prejudgment interest to be awarded

 8   to her pursuant to California Goyernm~nt Code §12965.

 9                                   SECOND CAUSE OF ACTION

10                WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

11                                  (AGAINST ALL DEFENDANTS)

12           27.     Plaintiff incorporates all prior paragraphs as though fully alleged herein.

13           28.     It is the public policy of the State of California to prohibit discrimination and

14   retaliation in the workplace that is premised on physical disability, a serious medical condition,

15   or the taking of an approved medical leave of absence.

16           29.     Defendants, and each of them, engaged in a course of conduct in violation of

17   public policy by terminating Plaintiffs employment because of her disability, serious medical

18   condition, and/or engagement in a pr~tected activity, namely the taking of an approved medical

19   leave of absence.

20           30.     As a direct and proxi~ate result of the conduct of Defendants, and each of them,

21   Plaintiff has suffered and continues to suffer humiliation, embarrassment, loss· of employment

22   and attendant earnings and job benefits, all to Plaintiffs damage in an amount in excess of the

23   jurisdictional minimum of this Court, the exact amount of which will be proven at trial.

24           31.     Plaintiff is informed and believes, and based thereon alleges, that the conduct of

25   Defendants as alleged herein was knowing, intentional, fraudulent, wanton, willful and

26   malicious. By reason thereof, Plaintiff is entitled to punitive damages against Defendants in an

27   amount within the jurisdiction of this Court, to be ascertained by the fact finder that is

28   sufficiently high to punish Defendants, deter them from engaging in such conduct again, and to
                                                       7
                                                  Complaint                                   EXHIBIT A, PAGE 19
     Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 10 of 24 Page ID #:22




 I   make an example of them to others.

 2                                    THIRD CAUSE OF ACTION

 3                 DISABILITY DISCRIMINATION IN VIOLATION OF THE FEHA

 4                                  (AGAINST ALL DEFENDANTS)

 5          32.      Plaintiff incorporates all prior paragraphs as though fully alleged herein.
                                                                           .               -
 6         . 33.     At all times herein mentioned, California Government Code, sections 12900-

 7   12999 were in full force and effect. These statutes, known as the FEHA, make it unlawful for an

 8   employer in the State of California to harass, discriminate, and/or terminate an ~mployee ba~ed

 9   upon her membership in a protected class.

10          34.      Under. the FEHA, discriminating against an employee due to the employee's

11   actual or perceived physical disability and/or serious medical condition is unlawful.

12          35.      Defendants, and each of them, discriminated against Plaintiff by terminating

13   Plaintiff because of her physical disability, serious medical condition and/or perceived physical

14   disability and/or medical condition, in violation of the FEHA.

15          36.      On or about November 6, 2020, Plaintiff exhausted her administrative remedies

16   with the DFEH, authorizing Plaintiff to bring this action under the FEHA. A true and correct

17   copy of Plaintiffs "Right to Sue" letter issued by the DFEH is attached hereto as Exhibit A.

18          37.      As a direct and proximate result of Defendants' wilful, knowing and .intentional

19   discrimination against her, Plaintiff has sustained, and continues to sustain, loss of earnings and

20   future earnings, and emotional and mental distress, anguish, embarrassment and humiliation, the

21   full nature and extent of which are presently unknown to Plaintiff, who therefore, will seek

22   leave of court to amend her complaint at such time as these damages are fully ascertained.

23          38.      Plaintiff is informed and believes and based thereon alleges that the conduct of

24   Defendants described above was done with malice, fraud and oppression and with conscious

25   disregard for her rights and with the intent, design and purpose of injuring her. Defendants,

26   through their officers, managing agents and/or its supervisors, authorized, condoned and/or

27   ratified the unlawful conduct of all of the other Defendants named in this action. By reason

28   thereof, Plaintiff is entitled to punitive or exemplary damages from all Defendants in a sum
                                                    8
                                                 Complaint                                   EXHIBIT A, PAGE 20
      Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 11 of 24 Page ID #:23




 1    according to proof at trial.

              39.       Plaintiff further requests attorneys' fees and prejudgment interest to be awarded · -

 3    to her pursuant to California Government Code§ 12965.

 4                                      FOURTH CAUSE OF ACTION

 5    FAILURE TO ENGAGE IN GOOD.FAITH INTERA,CTIVE PROCESS IN VIOLATION

·6                                             -OFTHEFEHA

 7                                     (AGAINST ALL DEFENDANTS)

 8            40.       Plaintiff incorporates all prior paragraphs of this Complaint as though fully

 9    alleged herein.

              41.       California Government Code § 12940, et. seq: provides that it is an unlawful

11    employment practice for an employer to fail to inake or· engage in the good faith interactive

12    process to determine reasonable accommodations for an employee with a disability and/or

13    serious medical condition.

14            42.       Defendants violated California Government Code § 12940(m) with regard to

15'   Plaintiff when they fail_ed to engage Plaintiff in a timely and good faith interactive process to

16    determine reasonable accommodations for her disability and/or serious medical condition before

17    her termination.

18            43.       As a direct, foreseeable and proximate result of the wrongful conduct by

19    Defendants, and each of them, as alleged hereinabove, Plaintiff has suffered both general and

20    special damages in the past and present and will continue to suffer such damages in the future

21    for an unknown period of time.

22            44.       As a direct, foreseeable and proximate result of the wrongful conduct by

23    Defendants, and each of them, as alleged hereinabove, Plaintiff has suffered and continues to

24    suffer humiliation, embarrassment, anxiety, mental anguish and emotional distress. The exact

25    amount of such damages is unknown to Plaintiff at this time but excess the jurisdictional

26    minimum of this Court.

27,           45.       As a direct, foreseeable and proximate result of the wrongful conduct by

28    Defendants, and each of them, as alleged hereinabove, Plaintiff has suffered and continues to
                                                       9
                                                    Complaint                                 EXHIBIT A, PAGE 21
     Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 12 of 24 Page ID #:24




 1   suffer losses in earnings and other employment benefits all to her damage in an amount in

 2   excess of the minimum jurisdictional limit of this court, the precise amount of which will be

 3   proven at trial.

 4           46.        On or about November 6, 2020, Plaintiff exhausted her administrative remedies

 5   with the DFEH, authorizing Plaintiff to bring this action under the FERA. A true and correct

 6   copy of Plaintiffs "Right to Sue" letter issued by the DFEH is attached hereto as Exhibit A.

 7           47.        Plaintiff alleges that pursuant to California Civil Code section 3288, she· 1s

 8   entitled to recover prejudgment interest on the damages she sustained as a result of the wrongful

 9   and tortious conduct ofDefendants,-and each of them.

10                                       FIFTH CAUSE OF ACTION

11    FAILURE TO PROVIDE REASONABLE ACCOMMODATION IN VIOLATION OF

12                                                THEFEHA

13                                    (AGAINST ALL DEFENDANTS)

14           48.        Plaintiff incorporates all prior paragraphs of this Complaint as though fully

15   alleged herein.

16           49.        California Government Code § 12940(m) provides that it is an unlawful

17   employment practice for an employer to fail to make or engage in reasonable accommodations

18   for an employee with a disability and/or medical condition.

19           50.        At all times mentioned herein, Plaintiff had a disability, perceived disability

20   and/or medical condition, and/or serious medical condition. Defendants were aware of the same

21   and/or perceived her as having a disability and/or serious medical condition.

22           51.        Plaintiff requested a reasonable accommodation . for her medical condition.

23   Defendants knew that Plaintiff had a serious medical condition and that she was in need of an

24   accommodation.        Defendants,   however,    refused    to   provide   Plaintiff with   reasonable

25   accommodation for her -medical condition, even though it could have easily been provided

26   without undue hard~hip. By failing to provide Plaintiff with reasonable accommodation for her

27   medical condition, Defendants violated Government Cod~ § 12940(m).

28           52.        As a direct, foreseeable and proximate result of the wrongful conduct by
                                                       10
                                                    Complaint                                   EXHIBIT A, PAGE 22
       Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 13 of 24 Page ID #:25




   1   Defendants, and each of them, as alleged hereinabove, Plaintiff has suffered both general and

  2    special- damages in-the past and present and will continue to suffer such damages in -the· future ~

  3    for an unknown period of time. The exact amount of such damages is unknown to Plaintiff at

  4    this time but exceeds the jurisdictional minim.um of this Court.

  5            53.       As a direct, foreseeable and proximate result of the wrongful conduct by

  6    Defendants, and each of them, as alleged hereinabove, Plaintiff has suffered and continues to

  7    s~ffer humiliation, embarrassment, anxiety, mental anguish and emotional distress.

  8            54.       As a direct, foreseeable ahd proximate result of the wrongful conduct by

  9    Defendants, and each of them, as alleged hereinabove, Plaintiff has suffered and continues to

 10    suffer losses in earnings and other employment benefits all to her damage in an amount in

 11    excess of the minimum jurisdictional limit of this court, the precise amount of which will be

 12    proven at trial. ·

 13            55.       Plaintiff alleges that pursuant to California Civil Code section 3288, she is

 14    entitled to recover prejudgment interest on the damages she sustained as a result of the wrongful

 15    and tortious condud of Defendants, and each of thein.

 16                                       SIXTH CAUSE OF ACTION

 17                         NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 18                                     (AGAINST ALL DEFENDANTS)

 19            56.       Plaintiff incorporates all prior paragraphs of this Complaint as though fully

· 20   alleged herein.

21             57.       As Plaintiffs· employer, Defi;ndants owed a duty to Plaintiff to not retaliate or

22     discriminate against Plaintiff because of her physical disability and/or serious medical

23     condition, and/or taking approved medical leave of absence, which is the public policy of the

24     State of California.

25             58.       Defendants breached their duty to Plaintiff by subjecting- her to different

26     conditions and terms of employi:nent including, but not limited to termination as a result of her

27     actual or perceived disabHity and/or serious medical condition, and/or her engagement in a

28     protected activity. Defendants knew or should have .known that this conduct would cause
                                                       11
                                                    Complaint                                  EXHIBIT A, PAGE 23
       Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 14 of 24 Page ID #:26




  1    Plaintiff to suffer severe emotional distress and mental injury. Defendants breached their duty
                                  .     .
  2    to Plaintiff which did, in fact, result in Plaintiff suffering severe emotional distress and mental

  3    mJury.

  4             59.   As a proximate result of the wrongful conduct of Defendants as alleged herein,

  5    Plaintiff has suffered damages for which she seeks to be made whole, the exact amount of

  6    which will be proven at trial.

  7             60.   As a further proximate result of Defendants' wrongful conduct and negligent

  8    actions, Plaintiff has suffered and continues to suffer anxiety, worry, embarrassment,

  9.   humiliation, mental anguish, and serious, severe emotional distress, including physical injuries

. 10 · for which she seeks compensation in an amount to be proven at trial.

 11                                     SEVENTH CAUSE OF ACTION

 12                                         BREACH OF CONTRACT

 13                                     (AGAINST ALL DEFENDANTS)

 14             61.   Plaintiff re-alleges and incorporates by reference all previous paragraphs as

 15    though fully set forth herein.

 16             62.   . Plaintiff has performed all conditions, covenants, and promises required of her to

 17    be performed in accordance with the terms and conditions of the worker's compensation

 18    settlement agreement entered into between Plaintiff and Defendants, as described herein.

 19             63.   Defendants were not excu~ed from performing any of the conditions, covenants,

20     and promises required of them to be performed in accordance with the terms and conditions of

21     Plaintiffs workers' compensation settlement agreement, nor was Defendants' performance

22     prevented by any law or .ordinance, nor was the aforementioned agreement impractical,

23     impossible or based upon any mistake.

24              64.   Plaintiff is informed and believes, and based thereon alleges, that Defendants

25     breached the workers' compensation settlement agreement between Plaintiff and Defendants

26     which explicitly allowed Plaintiff to return to work for Defendants at a different CVS location.

27              65.   As a direct, legal and proximate result of Defendants' breach of this written

28     contract, Plaintiff has been damaged in an amount to be proven at the time of trial, but which
                                                      12
                                                   Complaint                                  EXHIBIT A, PAGE 24
     Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 15 of 24 Page ID #:27




 1   Plaintiff alleges exceeds the jurisdictional minimum of this Court.

 2          66.    ---:-Plaintiff-alleges thaCpursuant to Californi-a Civil Code section 3287, she is

 3   entitled to recover prejudgment interest on the damages he has sustained as a result of

 4   Defendants' breach of contract.

 5                                         PRAYER FOR RELIEF

 6          WHEREF()RE, Plaintiff prays for judgment- against Defendants, and DOES 1 through

 7   100, and each of them, as follows:

 8        .~ 1. For lost income and oth~r economic damages on all causes of action in an amount

 9                according to proof at the time of trial;

10          2. For emotional distress damages on all causes of action that allow for such a

11                recovery;

i2          3. For compensatory, general, economic, and non-economic damages;
13          4. For punitive damages in an amount according to proof at the time of trial on all

14                causes of action that allow for such. a recovery;

15          5. For liquidated damages in an amount according to proof at the time of trial on all

16                ·causes of action that allow for such a recovery;

17          6. For civil penalties as provided by the California Labor Code;

18          7. For attorneys' fees and costs, as allowed by law and statute;

19          8. For an award of interest, including prejudgment interest, at the legal rate, as allowed

20                by law;.

21          9. For costs of suit incurred herein; and

22          10. For such other relief as the Court may deem just and proper.

23
                                                     Respectfully submitted,
24
     Dated: December 11, 2020
25

26
27
                                             By:    ?k
                                                     Paul K. Haines
                                                     Attorneys for Plaintiff
28
                                                        13
                                                   Complaint                              EXHIBIT A, PAGE 25
        Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 16 of 24 Page ID #:28




  1                                  - DEMAND FOR JURY TRIAL
---2.        -p1aintiffherebyaemahdsajuty trial witntespect to-all iss~es triable-by jury.

  3
  4     Dated: December 11, 2020

  5
                                            By:
  6                                                Paul K. Haines     · ·· ·
                                                   Attorneys for Plaintiff
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26.

 27

 28
                                                     14
                                                  Complaint                                  EXHIBIT A, PAGE 26
Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 17 of 24 Page ID #:29




                                                                EXHIBIT A, PAGE 27
Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 18 of 24 Page ID #:30


       STAIE OF CALIFORNIA I Business Consumer Services and Housing Aaencv                 GAVIN NEWSOM GOVERNOR
                                                                                               KEVIN KISH, DIRECTOR
       DEPARTMENT OF FAIR EMPLOYMENT                                         & HOUSING
       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) I California's Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov



November 6, 2020

Joseph Holmes
2155 Campus Drive, Suite 180
El Segundo, California 90245

RE:   _Notice to Complainant's Attorney
       DFEH Matter Number: 202011-11737206
       Right to Sue:. Fregoso I CVS Pharmacy, Inc. et al.

Dear Joseph Holmes:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEl:I will not serve these
documents on the .employer. You must serve the complaint separately, to all named
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsuit in the State of California. A courtesy "Notice
of Filing of Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit. the complaint form to ensure that it
meets procedural or statutory requirements.                                     ~


Sincerely,


Department of Fair Employment and Housing




                                                                                           EXHIBIT A, PAGE 28
 Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 19 of 24 Page ID #:31


       STAIE OE CALIFORNIA I Business Consumer Services and Housino Aaencv                 GAVIN NEWSOM GOVERNOR
                                                                                               KEVIN KISH, DIRECTOR
        DEPARTMENT OF FAIR EMPLOYMENT                                        & HOUSING
       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) I California's Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov



 November 6, 2020

 RE:   Notice of Filing of Discrimination Complaint
       DFEH Matter Number: 202011-11737206
       Right to Sue: Fregoso I CVS Pharmacy, Inc. et al.

To All Respondent(s):

· Enclosed is a copy of a complaint of discrimination that has been filed with the
  Department of Fair Employment and Housing (DFEH) in accordance with Government
  Code section 12960. This constitutes service of the complaint pursuant to Government
  Code $ection 12962. The complainant ha~ requested an authorization to file a lawsuit.
  This case is not being investigated by DFEH and is being closed ·immediately. A copy of
  the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

 No response to DFEH is requested or required.

Sincerely,


 Department of Fair Employment and Housing




                                                                                           EXHIBIT A, PAGE 29
 Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 20 of 24 Page ID #:32


       STATE OF CALIFORNIA I Business Consumer Se,vices and Housing Aaeocv                 GAVIN NEWSOM GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT                                         &   HOUSING       KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) I California's Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov



November 6, 2020

Elizabeth Fregoso
2155 Campus Drive, Suite 180
El Segundo, California 90245

RE:    Notice of Case Closure and Right to Sue
       DFEH Matter Number: 202011-11737206
       Right to Sue: Fregoso I c\ts Pharmacy, Inc. et al.

Dear Elizabeth Fregoso:.

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
November 6, 2020 because an immediate Right to Sue notice was requested. DFEH
will take no furth~r action on the complaint.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
. employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair_ Employment and Housing




                                                                                           EXHIBIT A, PAGE 30
      Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 21 of 24 Page ID #:33




 1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                              BEFORE THE STATE OF CALIFORNIA
 2                    DEPARTMENT OE FAIR EMeLO¥MENT AND-HOUSING
                      Under the California Fair Employment and Housing Act
 3
                                   (Gov. Code,§ 12900 et seq.)
 4
      In the Matter of the Complaint of
 5     Elizabeth Fregoso                                              DFEH No. 202011-11737206

 6                                    Complainant,
      vs.
 7

 8     CVS Pharmacy, Inc.
       1 CVS Drive      .
 9     Woonsocket, Rhode Island 02895

10     Garfield Beach CVS, L.L.C.
       One CVS Drive
11     Woonsocket, Rhode Island 02895

12                                     Respondents

13

14    1. Respondent CVS Pharmacy, Inc. is an employer CVS Pharmacy, Inc. subject to suit
      under the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.) .
.15
      2. Complainant is naming Garfield Beach CVS, L.L.C. as individual Co-Respondent(s).
16                                                                                           '
      3. Complainant Elizabeth Fregoso, resides in the City of El Segundo, State of California.
17
      4: Complainant alleges that on or about November 12, 2019, respondent took the
18 following adverse actions:
19
      Complainant was discriminated against because of complainant's family care or medical
      leave (cfra) (employers of 50 or more people), disability (physical or mental), medical
20
      condition (cancer or genetic characteristic) and as a result of the discrimination was
21    terminated, denied hire or promotion, reprimanded, denied any employment benefit or
      privilege, denied reasonable accommodation for a disability, denied work opportunities or
22    assignments, denied or forced to transfer.

23    Complainant experienced retaliation because complainant requested or used a disability-
      related accommodation, requ~sted or used leave under the california family rights act or
24    fmla (employers of 50 or more people) and as a result was terminated, den.ied hire or
      promotion, reprimanded, denied any employment benefit or privilege, denied reasonable
25    accommodation for a disability, deni~d work opportunities or assignments, denied or forced
      to transfer.
26
2711-------------------1-__________________
                                     Complaint- DFEH No. 202011-11737206
28    Date Filed: November 6, 2020



                                                                                        EXHIBIT A, PAGE 31
     Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 22 of 24 Page ID #:34




 1

 2   Additional Complaint Details: Claimant began working for Respondent at CVS Store
     #9639, located at 11940 Garvey Ave, El Monte CA 91732, on or about July 14, 1990.
 3   Claimant began her employment as a Clerk and was promoted multiple times during her 28-
     year tenure with Respondent because of her demonstrated work ethic and leadership
 4   abilities. Claimant eventually was promoted to the position of Pharmacy Supervisor and was· ·
     on the path towards receiving her Pharmacy Technician License. After 20 years at CVS
 5   store #9639, Claimant was transferred to store #9609 located at 9920 East Garvey Ave, El ·
     Monte, CA 91733. At the time, Store #9609 was struggling with various metrics, so Claimant
 6
     was brought in to help improve the store since Claimant was an excellent employee.
 7   During her employment, Plaintiff consistently earned excellent reviews and ratings that
     "exceeded" expectations. Plaintiff, in her performance evaluations, was consistently praised
 8   as having "outstanding merchandising skills," and being "truly an asset..." Respondent
     specifically commended Claimant for "always looking out for the company assets," and for
 g   reacting "promptly to new tasks to complete them with a sense of urgency." As a result of
     Plaintiffs hard work and forward thinking, she was consistently awarded merit increases and
10   was highly commended for her hard work, willingness to learn, and positive attitude.
     On or about F~bruary 10, 2018, three individuals entered Store #9609. Claimant suspected
11   these individuals to be potential shoplifters because they carried a basket full of
     merchandise and were moving quickly through the store. Store #9609 had issues in the past
12   with shoplifters, including a Clerk being held at gunpoint. On February 10, 2018 one of the
     suspected shoplifters bumped into Claimant on her way out of the store. Claimant asked the
13   customer if she wanted to pay for her merchandise, but the shoplifter let go of her basket
     and started pulling Claimant's hair. As Claimant was losing her balance, she yelled "call the
14   cops," and one of the other st:ioplifters had to free Claimant from the assailer's grip. The
     assailer and the other shoplifters then fled the store before the police arrived.
15
     On or about February 12, 2018, Claimant did not report to work and sought psychological
16   and orthopedic treatment from Respondent's worker's compensation carrier for the work-
     related injuries she sustained on February 10, 2018. Claimant started having regular
17   nightmares after the incident so Claimant's doctor placed her off of work due to the injuries
     she sustained as a result of the February 10, 2018 incident. Claimant also filed a claim with
18   the Worker's Compensation Appeals Board ("WCAB") due to the injuries she sustained as a
     result of the February 10, 2018 incident. Claimant remained on approved medical leave from
19   February 2018 until October 2019, when she felt ready to return to work for Respondent at a
     different location. At all relevant times, Claimant provided Respondents with appropriate
20   medical documentation supporting her need for a medical leave of absence.
     On or about October 23, 2019, Claimant settled her worker's compensation claim. On
21   several occasions during the settlement negotiations, Respondent tried to force Claimant to
     sign a voluntary resignation of employment, but Claimant refused because she was
22   determined to return to work for CVS where she had worked for 28 years. Claimant was
     eventually able to settle her claim with the explicit understanding that she could return to
23   work with Respondent at a different location. The settlement agreement specifically stated:
     "Applicant may return to work at a different CVS location as arranged through Advice and
24
     Counsel and/or the "District Lead." Applicant may return to full time work without
25   restrictions."

26
                                                     -2-
27                                  Complaint - DFEH No. 202011-11737206
28   Date Filed: November 6, 2020



                                                                                        EXHIBIT A, PAGE 32
     Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 23 of 24 Page ID #:35




 1   On or about November 12, 2019, Claimant met with Richard, a District Manager for
     Respondent. Claimant believed that they were going to discuss her return to work at a safer
 2   location. However, at this November 12, 2019 meeting, "Respondent informed Claimant that
     Respondent was terminating her employment. Respondent alleges that Claimant violated
 3   company policy because she physically engaged with the shoplifter on February 10, 2018.
     Claimant received no discipline from the company on February 10, 2018, the actual ·date of
 4   the incident. The first time Respondent was disciplined for the February 10, 2018 shoplifter
     incident was November 12, 2019, 21 months after the incident. Respondent had work
 5   available at other locations, and Claimant did not have any restrictions that Respondent
     needed to comply with in order to return her to work. Moreover, the settlement agreement
 6
     specifically provided Claimant the opportunity to return to work with Respondent at a
_7   different location.·
     As a result of the foregoing, Respondent failed to engage in a good-faith interactive process
 8   or provide Claimant with a reaso_nable accommodation. Additionally, Respondent
     discriminated against Claimant because of her serious medical condition and retaliated
 g   against her for taking legitimate and approved medical leave, which is a protected activity.

10
11

12
13
14
15
16

17
18

19
20
21
22

23
24
25
26
27                                  Complaint - DFEH No. 202011-11737206.
28   Date Filed: November 6, 2020



                                                                                          EXHIBIT A, PAGE 33
       Case 2:21-cv-00627 Document 1-1 Filed 01/22/21 Page 24 of 24 Page ID #:36
                             ..

  1 VERIFICATION

  2    I, Joseph Holmes, am the_Attorney_in the above-entitled complaint.. I have read the
 _     foregoing complaint and know the contents thereof. The matters alleged are based
  3
       on information and belief, which I believe to be true.
  4
       On November 6, 2020, I declare under· penalty of perjury under the laws of the State
  5    of California that the foregoing is true and correct.    ·

  -6                                                               El Segundo, California
                                                                                      '.
  7

  8

  9

 10
 11

 12
 13
 14
 15
 16
 17

 18

. 19
 20

 21
 22
 23
 24
. 25

 26
                            - - - - - - -4-
 27 1 1 - - - - - - - - - -Complaint         --'-----------------~
                                     - DFEH No. 202011-11737206
 28
       Date Filed: November 6, 2020



                                                                                   EXHIBIT A, PAGE 34
